Appellants were convicted in the District Court of Sterling County of burglary, and their punishment fixed at two years in the penitentiary.
When the case was called for trial a continuance was sought by appellants. To its refusal no bill of exceptions was taken. In this condition of the record we can only infer that the court's refusal was acceptable to appellants, and that no error could be claimed. Vernon's C.C.P., page 529, for collation of authorities.
The record is barren of exceptions to the charge of the court or anything else. One special charge was asked which was given. The motion for new trial complains of errors in the reception of evidence, but in the absence of bills of exceptions presenting such matters, we cannot consider the complaints. No question is raised as to the sufficiency of the evidence to support the verdict, and a discussion of the facts is omitted.
The judgment of the trial court is affirmed.
Affirmed.